Citation Nr: 1602759	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  09-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for endometriosis.

3. Entitlement to service connection for fibroid tumors, status post myomectomy with scar, to include as secondary to the service-connected disability, status post exploratory laparoscopic right salpingo oophorectomy for right ovarian cyst.

4. Entitlement to service connection for scar from breast surgery, to include as secondary to breast reduction surgery.

5. Entitlement to service connection for status post total hysterectomy, with scar.

6. Entitlement to a compensable rating for status post exploratory laparoscopic right salpingo oophorectomy for right ovarian cyst.

7. Entitlement to a disability rating in excess of 10 percent for chronic bilateral plantar fasciitis; sesamoiditis.

8. Entitlement to a disability rating in excess of 10 percent for postoperative bunionectomy, left foot.

9. Entitlement to a disability rating in excess of 10 percent for anterior talus ligament attenuation of right ankle, due to chronic right ankle sprains.

10. Entitlement to a disability rating in excess of 60 percent for hypertensive heart disease.

11. Entitlement to a disability rating in excess of 10 percent for hypertension.

12. Entitlement to a temporary 100 percent evaluation, based on a period of convalescence following the myomectomy performed on March 30, 2011.

13. Entitlement to a temporary 100 percent evaluation, based on a period of convalescence following the hysterectomy performed on October 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 1981 and from May 1991 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, December 2008, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, LA.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a videoconference Board hearing.

A remand is required in this case to ensure that the Veteran is provided with a Board hearing via videoconference, before a Veterans Law Judge.  The Board observes that in substantive appeals (VA Form 9s) submitted in April 2009 and January 2010, the Veteran requested to appear for a hearing before the Board at her local RO.  In a September 2014 substantive appeal and in argument submitted by her representative in January 2016, the Veteran requested that she be scheduled for a videoconference hearing before the Board to present testimony.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2015); see also 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).


Accordingly, the case is REMANDED for the following action:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




